Mr. President, geographically and historically, the relations between Poland and Sweden have been close throughout the centuries. I therefore take particular pleasure in conveying to you our sincere congratulations upon your election to your high office.
61.	Mr. Secretary-General, we have already had the opportunity to express our sincere felicitations to you during your recent visit to our country. Today I wish to state once again that you can rely upon the unfailing support of the Swedish Government in your devoted and tireless efforts in the cause of world peace.
62.	"To save succeeding generations from the scourge of war"-this very opening line of the Charter expresses our principal commitment as Members of the United Nations. To prevent, to restrain and to confine the use of military foL 3 remain the prime objectives of the United Nations.
63.	War is unacceptable as a means of settling international disputes. This must apply also to the conflict in Viet-Nam. The United States has employed its immense economic and military resources to escalate the use of force to unprecedented levels. Immense sufferings are being inflicted upon the people of Viet-Nam. The physical environment of the country is being devastated. And this morning has brought a dramatic confirmation of the indiscriminate bombing of central Hanoi. The French diplomatic mission has been hit, and members of its staff have been killed or wounded.
64.	This war must be brought to an end. A political solution of the Viet-Nam conflict must be found. The VietNamese must at least be given the possibility to decide their own future without interference from outside. As for South Viet-Nam, a reasonable solution would seem to be the formation of a coalition government, coupled with the provision of guarantees against oppression of any party by another. All over the world people are impatiently expecting the parties to the current talks to agree on a peaceful solution.
65.	The conflict in Viet-Nam is a drastic reminder of the human sufferings that are caused by war, particularly to civilians. Many of the international rules in this field date back to the Hague Conventions of 1907, which are now out of date in important respects. Modern science and technology have made available increasingly cruel weapons and means of warfare. We have now reached a state where technologically advanced Powers can from a safe distance wage large-scale war on man and his environment even without the use of nuclear weapons.
66.	The United Nations and the International Committee of the Red Cross have during the last few years been engaged in supplementing existing rules against inhuman warfare by new ones covering modern weapons and means of warfare. My Government regards this work as vitally important.
67.	In our opinion, the need for rules restricting air warfare is particularly pressing. The Second World War saw the introduction of the mass bombing of cities. Area bombing has been carried out during the war in Viet-Nam. These acts of war are legally questionable, of doubtful military value and have terrible effects on the civilian population.
68.	All use of weapons and methods of warfare causing unnecessary suffering must be subjected to international prohibition. A beginning was made with the 1925 Geneva Protocol covering chemical and bacteriological warfare.  In 1969, the General Assembly affirmed the comprehensive nature of that Protocol [resolution 2603 (XXIV)]. Consequently, the Protocol also bans the use of tear gas and herbicides. We must urge unreserved respect for this prohibition by all States. We must go even further. Dumdum bullets were forbidden at the turn of the century because they caused unnecessary suffering. Now, by means of international conventions, we must impose a similar ban on a number of modern weapons which are particularly cruel. The report on napalm and other incendiary weapons,  soon to be presented to us by the Secretary- General, will no doubt provide us with a valuable basis for discussions on such a ban. Increased knowledge of the effects of modern weaponry should also serve to alert public opinion to the necessity of decisive international action in this field.
69.	It is deplorable that the international community should today have to concern itself with modernizing the laws of war. We should all have preferred to concentrate on rules for the peaceful and harmonious coexistence of all peoples. Nevertheless, we must tackle the task of limiting, by way of mandatory and precise rules, the suffering and devastation brought about by war. World-wide popular support should be mobilized to that end.
70.	Some of the problems I have mentioned fall within the purview of the Conference of the Committee on Disarmament. As for others, we shall have to consider further which bodies are the most appropriate to tackle them.
71.	Under all circumstances, disarmament efforts within the framework of the United Nations must be continued energetically and must concentrate on particularly urgent issues, where it seems realistic to hope for results in the foreseeable future. A total ban on nuclear weapons tests and such tests are still being carried out undiminished in number and in strength appears to offer such hopes. The objections raised concerning the verification of underground nuclear testing are no longer valid.
72.	It is a matter of concern that the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII)] has not yet attracted sufficient support. The readiness of the non-nuclear States to accede to the Treaty is, of course, related to the willingness of the nuclear Powers, for their part, to contribute to armaments control and disarmament. From this point of view the agreement between the United States and the Soviet Union on the limitation of strategic arms is a step in the right direction, although this is not disarmament in the real sense of the word. We must now hope for further binding agreements in the disarmament field between the super-Powers.
73.	However, all nuclear Powers must take an active part in future disarmament efforts. An opportunity for such participation would be offered by a world disarmament conference. Such a conference, in which all States should participate, could also give new impetus to continued efforts in the sphere of disarmament in general.
74.	Last year's decision on China's representation in the United Nations [resolution 2758 (XXVI)] was an important step towards that universality which should be the goal of our Organization. The question of the representation of divided States presents us with specific problems which are not necessarily identical from case to case. Where reunification seems remote, the participation of such States in the work of the United Nations becomes particularly essential. The process of detente in Europe gives rise to hopes that the two German States will soon be able to join the United Nations. Both can make valuable contributions to our work.
75.	The question of Korea's representation can be seen in a similar light. Korea has been a special concern of the United Nations ever since the early days of the world Organization. Divergent views on responsibility for the outbreak of the Korean war in 1950 should no longer prevent us from considering dispassionately the Korean problem and the role that the United Nations can and should play in this matter. We welcome the efforts of the North and South Korean Governments to improve neighborly relations. The international community has every reason to follow closely the development of relations between the two Korean States. If those two States were more widely recognized by other States this would probably contribute to detente and peace in that part of the world.
76.	In the Middle East, pressure from the international community is essential if peace and detente are to be achieved. The fact that a cease-fire has, by and large, been effective for more than two years is of course gratifying. This circumstance must not, however, become a reason for our relaxing our efforts to reach a solution based on Security Council resolution 242 (1967). The Swedish Government reiterates its support for the Secretary-General and his Special Representative in their endeavors to achieve a just and lasting peace in the Middle East.
77.	The detente in Europe was greeted with great satisfaction by many speakers here last year. In this year's general debate we are able to register further progress in this respect. Strong forces are at work for a normalization of relations between the European States. But it is not enough to normalize and stabilize the situation. Determined efforts are needed to achieve a fruitful exchange and co-operation among all States in Europe. It is our hope that a conference on security and co-operation in Europe will contribute significantly to this development.
78.	The Universal Declaration of Human Rights is our common guideline in the efforts to secure, in the words of the Declaration, "the foundation of freedom, justice and peace in the world" [resolution 217(111)]. For centuries the struggle for human rights has played a particularly important role in Europe. This struggle has known both victories and defeats, and such rights have rarely been extended to peoples in other continents living under the supremacy of European Powers.
79.	The struggle for human rights in Europe has registered serious set-backs in recent years. This applies in particular to developments in Greece and Czechoslovakia. In spite of repeated assurances, the Greek Government has failed to embark upon the road back to democracy. In Czechoslovakia the proponents of the ideas of 1968 have been subjected to increased pressure.
80.	The difficulties involved in finding methods to safeguard respect for human rights are well known. The Swedish Government welcomes the fact that since 1970 the United Nations Commission on Human Rights has been authorized to receive and analyze individual complaints regarding violations of human rights. In this way a possibility has been created within the United Nations to focus attention on consistent patterns of gross and reliably attested violations of human rights and fundamental freedoms. We consider that the results of these studies should also be made public. Within international organizations we will continue to press for more effective measures to safeguard human rights, regardless of national frontiers. A vigilant international public opinion is an important contribution to the protection of those rights.
81.	Where there is suppression of human rights, there is usually also a tendency to resort to violence in internal conflicts. To condone violence in such conflicts could undermine the inhibitions against the use of force also in relations between States. There may be cases where the inclination of a regime to suppress by violent means every form of opposition sparks desperate acts of violence from those oppressed. In order to find long-term solutions to these problems we have to identify and eliminate the underlying causes of violence. In many cases these causes may be intolerable injustices.
82.	The urgency of solving these long-range problems does not absolve us from the responsibility of tackling the acute problems, which certain forms of international terrorism confront us with. Whatever the motive, the international community cannot possibly tolerate such actions as the hijacking of aircraft, the taking of hostages, or the murder of persons engaged in peaceful activities outside their own countries. My Government welcomed the Secretary- General's proposal for the inclusion of such problems on our agenda fA/8791 and Add.l], and the Swedish delegation will co-operate in efforts to take efficient international measures against these forms of violence. This does not, however, absolve individual Member States from taking adequate measures to the same end.
83.	While tackling the problem of how to fight international terrorism, we must not fail to react when individual Governments gravely encroach upon the rights of human beings on account of their ethnic origin. When whole communities in a country are subjected to violence on such grounds, public opinion in other countries naturally reacts with particular vigor. When a Government forces an ethnic minority into exile, it not only commits an offense against basic principles of human coexistence but also adds further to the world's increasingly difficult and tragic refugee problems. To observe silence in the face of such events would compromise the credibility of the struggle against racial oppression-one of the major commitments of the United Nations.
84.	The systematic oppression which has been instituted and consolidated in southern Africa occupies a position of its own in the history of conflicts between races and peoples. There must be no weakening of international pressure against the apartheid regime of South Africa and its allies. Apartheid differs from other forms of oppression in that the system rests on an ideological basis of naked contempt for races other than the white. It consolidates an order where the prosperity of the white minority is derived from the poverty of the non-white majority. The policy of apartheid is far more deliberate, systematic and consistent that the manifestations of racial discrimination found in other parts of the world. By its very essence apartheid constitutes a challenge to the international community.
85.	It cannot be accepted that apartheid should prevail also in Namibia. The Swedish Government welcomes the Secretary-General's recent actions with regard to this problem. We support all efforts to further real self-determination and independence for Namibia.
86.	With deep concern we see the ideas of apartheid gaining ground among the white minority in Rhodesia. This minority openly defies the repeated decisions of the Security Council and aims at wearing down world resistance to its illegal regime. Effective sanctions against the Smith regime are still imperative. Every evasion of the sanctions must be condemned.
87.	Portugal bears a special responsibility in this context, as it obviously allows its colonies to serve as a channel for illegal trade with Rhodesia. At the same time the Portuguese Government persists in its colonial policies, which have repeatedly been condemned by an overwhelming majority of the Member States of the United Nations. These policies are in open conflict with fundamental principles of the United Nations. Humanitarian assistance to the liberation movements in Angola, Mozambique and Guinea (Bissau) in accordance with United Nations resolutions can be taken as a manifestation of the donor countries' opposition to the policy of oppression,
88.	The United Nations has so far been unable to eliminate racial oppression in southern Africa. All the same, we must not underestimate the importance of the fact that through the United Nations world attention has been focused on this tragic problem.
89.	Today the United Nations plays an important role in international development co-operation. My Government wishes to see this role increase in importance, because in the United Nations more than anywhere else this cooperation is based on respect for the right of all States to form their own destinies.
90.	The normative function of the United Nations, which is central to its work, is manifested in the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)]. One of the basic objectives of the Strategy is to ensure that progress in a developing country works to the benefit of all its citizens.
This objective has important implications for the policies of both poor and rich countries. It calls for far-reaching reforms of the social structure in many developing countries, as well as for greater economic independence. Demands for changes in the economic relations between rich and poor countries are an expression of this struggle for independence. The rich countries must respond in a positive manner to these demands. The primary and immediate responsibility of all developed countries is to fulfill their commitments concerning development assistance made in the Strategy for the Second Development Decade. The Swedish Government remains committed to the pledges made when the International Development Strategy was adopted. We note with regret that a number of industrialized countries are tending to cut back on their total development assistance.
91.	The increasingly important role of development cooperation in the work of the United Nations is a reflection of the great changes which have taken place in the world since our Organization came into being. To a far greater extent than anyone could foresee when the Organization was created, the United Nations has become an indispensable instrument for overcoming those tensions inside and between nations which might be provoked by technological progress and industrial development.
92.	The United Nations Conference on the Human Environment, held in Stockholm in June, focused our attention on problems which are of vital concern for both rich and poor nations. As the host country for the Conference, we noted with satisfaction the wide participation of States Members of the United Nations in the Conference, but regret that political disagreement prevented a truly universal representation. It is our hope that the Assembly as a whole will endorse the results of the Stockholm Conference, which can be considered as the first important step towards continuous and permanent co-operation within the whole United Nations family on problems of the human environment. My Government pledges its support for the establishment of a Governing Council for Environmental Programs, for an environment secretariat and for an environment fund. We in the rich countries who contribute so much to pollution have a special responsibility to pursue the work that has just started. However, more and more Governments in developing countries are anxious to integrate active environment policies into their programs for economic and social development. We are convinced that a general positive attitude will manifest itself as this Assembly now takes the next step towards an international environment policy. Our collective will to contribute to a better environment is a prerequisite for our being able to hand over to coming generations a world where life is possible and where life is worth living.
93.	The deterioration of the human environment inevitably raises questions concerning the amount of available resources on our earth and of their distribution. These questions have a vital influence on international relations. They can find a just solution only through co-operation between States on an equal footing. This applies, for example, to the problems how the resources of the oceans and the sea-bed recognized by the United Nations as the common heritage of mankind should be exploited for the benefit of all peoples, and how the results of the "green revolution" can best be utilized to serve the masses of people in the developing countries.
94.	In view of the immense problems confronting mankind it is natural to attach increasing importance to the United Nations. This is true not least for the problem of how the world's population growth can be regulated. A penetrating analysis of the population problems can be expected at the forthcoming United Nations World Population Conference. It is to be hoped that all Member States will make constructive contributions to that conference.
95.	I have stated the views of my Government on some specific-but often interrelated-questions which are of special relevance for the international community at this time. Organized international co-operation for the maintenance of peace, of which the United Nations is the supreme manifestation, has aimed primarily at preventing changes of existing frontiers and treaty obligations by violent means. As a result, the preservation of status quo has often been regarded as the cardinal task of a policy for peace. But that cannot be the ultimate goal. The status quo alone cannot constitute the basis for a lasting peace. We must recognize at an early stage those tensions which necessitate change. We must continue to work for peaceful change in accordance with the principles of the United Nations Charter. That is the only way in which we can proceed towards a world of greater equality and stability.
96.	We all have a responsibility for the future of mankind. Our national and regional problems cannot be isolated from our common and global problems. The search for solutions must be a joint effort of all the peoples of the world. The hopes of mankind for a brighter future remain centered on the United Nations. The United Nations must not betray these hopes.
